Exhibit 10.10

 

October 1, 2007

Ms. Patricia Donohoe

711 S. Orleans Avenue

Tampa, FL 33606

Dear Pat:

This letter agreement (“Agreement”) confirms our understanding and agreement
with respect to your resignation from Medical Staffing Network, Inc. (“MSN”) and
Medical Staffing Network Holdings, Inc. (“MSNH”) as detailed below.

1. Resignation: Termination of Employment Agreement. Your resignation from all
positions held with MSN and MSNH is effective October 1, 2007. Effective as of
October 1, 2007, the Amended and Restated Employment Agreement dated as of
August 20, 2001 between MSN, MSNH and you, as amended as of October 26, 2001
(collectively, the “Employment Agreement”), is terminated and shall have no
further force and effect, except for those provisions described in Section 6(j)
of the Employment Agreement as surviving termination of your employment (which
include, without limitation, the restrictive covenants set forth in Section 7 of
the Employment Agreement).

2. Consideration. In exchange for your full Waiver and Release of all Claims (as
set forth below), MSN has agreed to provide you with the following:

(a) Effective as of the date of this Agreement, MSN will pay you $175,000 in the
aggregate (the “Severance Amount”), minus applicable taxes, in equal
installments for a period of 12 months after the date of this Agreement. This
amount will be paid in installments coinciding with MSN’s regular payroll
periods.

(b) Upon your resignation, you may continue your coverage under MSN’s health
insurance plan for as long as MSN maintains a health insurance plan, provided
that the applicable premiums for such insurance, which will be paid by MSN
during the period in which you are receiving payments under this Agreement, are
paid by you thereafter.

You hereby acknowledge and agree that, except for the payments set forth above,
you will not be entitled to any other compensation or benefits from MSN or MSNH.

3. Return of Property to MSN. All memoranda, notes, lists, records and other
documents or papers (and all copies thereof), including items stored in computer
memories, made or compiled by you, or made available to you relating to MSN,
MSNH or their respective businesses, are and shall remain the property of MSN
and MSNH, as applicable, and shall be delivered to MSN promptly upon the
execution of this Agreement.



--------------------------------------------------------------------------------

4. General Release.

(a) For and in consideration of the Severance Amount, you hereby agree on behalf
of yourself, your agents, assignees, attorneys, successors, assigns, heirs and
executors, to, and you do hereby, fully and completely forever release MSN, MSNH
and their respective affiliates, predecessors and successors and all of their
respective past and/or present officers, directors, partners, members, managing
members, managers, employees, agents, representatives, administrators,
attorneys, insurers and fiduciaries in their individual and/or representative
capacities (hereinafter collectively referred to as the “Releasees”) from any
and all causes of action, suits, agreements, promises, damages, disputes,
controversies, contentions, differences, judgments, claims, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
variances, trespasses, extents, executions and demands of any kind whatsoever,
which you or your heirs, executors, administrators, successors and assigns ever
had, now have or may have against the Releasees or any of them, in law,
admiralty or equity, whether known or unknown to you, for, upon, or by reason
of, any matter, action, omission, course or thing whatsoever occurring up to the
date this Agreement is signed by you, including, without limitation, in
connection with or in relationship to your employment or other service
relationship with MSN and/or MSNH, the termination of any such employment or
service relationship and any applicable employment, compensatory or equity
arrangement with MSN and/or MSNH; provided that such released claims shall not
include any claims to enforce your rights under, or with respect to, this
Agreement (such released claims are collectively referred to herein as the
“Released Claims”).

(b) Notwithstanding the generality of clause (a) above, the Released Claims
include, without limitation, (i) any and all claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Civil
Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, and any and all other federal, state or local laws, statutes,
rules and regulations pertaining to employment or otherwise, and (ii) any claims
for wrongful discharge, breach of contract, fraud, misrepresentation or any
compensation claims, or any other claims under any statute, rule or regulation
or under the common law, including compensatory damages, punitive damages,
attorney’s fees, costs, expenses and all claims for any other type of damage or
relief.

(c) THE TERMS OF THIS SECTION 4 MEAN THAT, BY SIGNING THIS AGREEMENT, YOU WILL
HAVE WAIVED ANY RIGHT YOU MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM
AGAINST THE RELEASEES BASED ON ANY ACTS OR OMISSIONS OF THE RELEASEES UP TO THE
DATE OF THE SIGNING OF THIS AGREEMENT.

(d) You represent that you have read carefully and fully understand the terms of
this Agreement, and that you have been advised to consult with an attorney and
have had the opportunity to consult with an attorney prior to signing this
Agreement. You acknowledge that you are executing this Agreement voluntarily and
knowingly, that you have had sufficient time to consider its implication, and
that you have not relied on any representations, promises or agreements of any
kind made to you in connection with your decision to accept the terms of this
Agreement, other than those set forth in this Agreement.

 

2



--------------------------------------------------------------------------------

5. Governing Law. This Agreement will be governed, construed and interpreted
under the laws of the State of Florida, without regard to its choice of law
provisions. In addition, any dispute regarding this Agreement will be heard by a
judge, not a jury, in Palm Beach County, Florida.

6. Attorney’s Fees. You acknowledge that if you breach your obligations under
this Agreement, and MSN or MSNH is forced to seek judicial enforcement of your
promises, each of MSN and MSNH, as applicable, will be entitled to recover its
attorneys’ fees and costs if it is the prevailing party in its action.

7. Entire Agreement/Counterparts. This Agreement and those provisions of the
Employment Agreement that survive termination of your employment constitute the
entire agreement between the parties. This Agreement may not be modified or
changed except by written instrument executed by all parties. In addition, this
Agreement may be executed by facsimile or in portable document format (.pdf) and
in counterparts, each of which counterpart shall constitute an original and all
of which together shall constitute a single instrument.

8. Confidentiality. The material terms of this Agreement will remain
confidential and will not be disclosed by any party except (i) to the applicable
party’s accountants, attorneys and immediate family members, (ii) as necessary
to enforce this Agreement or (iii) as required by law or court order.

If this Agreement correctly sets forth your understanding of our agreement with
respect to the foregoing matters, please so indicate by signing below on the
line provided for your signature.

 

MEDICAL STAFFING NETWORK, INC. By:  

/s/ Robert J. Adamson

  Robert J. Adamson   Chief Executive Officer Date:   October 1, 2007 MEDICAL
STAFFING NETWORK HOLDINGS, INC. By:  

/s/ Robert J. Adamson

  Robert J. Adamson   Chief Executive Officer Date:   October 1, 2007  

/s/ Patricia Donohoe

  Patricia Donohoe, Individually Date:   October 1, 2007

 

3